Citation Nr: 1813096	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  13-33 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for plantar fasciitis.

3.  Entitlement to service connection for headaches, to include migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his father, and his sister


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1983 and from January 1990 to May 1991.  He also had service in the Reserve, with a period of inactive duty training from June 13, 1987 to June 14, 1987, and a period of active duty training from July 15, 1989 to July 29, 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in June 2014.  A transcript is of record.  The Board remanded the claims in July 2015 for additional development.  

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2012 Board decision denied a claim of entitlement to service connection for a left ankle disorder because the most probative evidence did not establish a nexus to service. 



2.  The evidence added to the record since the April 2012 Board denial, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim and/or raise a reasonable possibility of substantiating the claim for service connection for a left ankle disorder.  

3.  There is no probative evidence establishing that the Veteran's bilateral plantar fasciitis had its onset during a period of active duty service, active duty training,      or inactive duty training, or that it is related to such service. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for service connection for a left ankle disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The requirements for establishing service connection for plantar fasciitis have not been met.  38 U.S.C. §§ 101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the record.  Although the Board has     an obligation to provide adequate reasons and bases supporting this decision,      there is no requirement that the evidence submitted by the appellant or obtained      on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.       See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake       v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to 
the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

Claim to Reopen

The Veteran's claim for service connection for a left ankle disorder was denied by    the Board in an April 2012 decision.  The Veteran did not initiate an appeal of that decision and it became final. See 38 U.S.C. § 7104 (b) (2012); 38 C.F.R. §§ 3.156(b); 20.1100 (2017).  

The Veteran filed a claim to reopen to establish service connection for a left ankle disorder in August 2012.  The RO declined to reopen the claim in the October 2012 rating decision that is the subject of this appeal.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings/actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

Decisions of the Board are final.  38 U.S.C. § 7104 (2012). In order to reopen a claim there must be new and material evidence added to the record in order for      the previous final denial to be reconsidered.  38 U.S.C. § 5108 (2012). 

New evidence is defined as existing evidence not previously submitted to       agency decision makers.  Material evidence means evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished     fact necessary to substantiate the claim. New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise        a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The basis of the denial of service connection for a left ankle disorder in the Board's April 2012 final decision was that the most persuasive and credible evidence of record did not support a showing of continuity of symptoms since service or a  nexus to an injury or disease occurring in service.  The Board considered service treatment records associated with active duty service, to include records showing his in-service left ankle sprain as well as records from service in the Reserve; post-service treatment records; and opinions provided in a VA examination and in a July 2005 private record.  

Evidence added to the record since April 2012 includes a statement from the Veteran's brother that he witnessed the Veteran's swollen ankles during service; the Veteran's assertions made in written statements and during his Board testimony that his left ankle condition occurred in service and that he was put on permanent profile for his ankle; records obtained from VA and the Social Security Administration showing the Veteran continues to seek treatment related to his left ankle, to include following a 2012 fall;   and a November 2014 CT scan of the left foot showing diffuse osteopenia in the ankle bones.  The Veteran also submitted a duplicate copy of a July 2005 opinion on his left ankle provided by Dr. R.L.E.  

The Board notes that other than the July 2005 opinion provided by Dr. R.L.E., the evidence discussed in the preceding paragraph is new because it was not previously of record.  It finds, however, that this evidence is cumulative and redundant of the evidence of record before the Board when it issued its final denial of the claim for service connection for a left ankle disorder in April 2012.  The Veteran's assertions and the statement from his brother merely reiterate his previously-made contention that he had left ankle problems during service and that his left ankle disorder is        a result of service.  Thus, this same contention is cumulative or redundant of information and evidence considered by the Board in April 2012, to include the     in-service evidence of a left ankle sprain.  New and material evidence showing      the current left ankle condition is related to service has not been submitted.   


In short, the evidence submitted since the prior final denial of the claim for service connection for a left ankle disorder is cumulative and redundant of the evidence previously of record, and it does not relate to the bases of the prior denial.  Therefore, new and material evidence has not been received, and the previously denied claim for service connection for a left ankle disorder is not reopened. Thus, the appeal is denied. 

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Active military, naval, or air service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred    in or aggravated in line of duty.  38 U.S.C. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). Presumptive periods do not apply to active or inactive duty training.  See Biggins, 1 Vet. App. at 477-78.


The Veteran essentially contends that he had problems with his feet beginning in basic training, that he endured the pain so that he would not be recycled, that he continued to have problems with his feet during service, that he was treated for plantar fasciitis during service, and that he currently has plantar fasciitis as a result of service.  His brother has submitted a statement indicating that he witnessed the Veteran in orthopedic shoes for his feet, that the Veteran had swollen feet during   his basic training, and that he encouraged the Veteran to keep going.  

As an initial matter, the Board notes that the Veteran has been diagnosed during    the course of the appeal with plantar fasciitis.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether the condition is related to service.  

Service treatment records indicate that the Veteran was seen during his first period of active duty service with complaint of a sensation of the muscles pulling on his right foot arch while doing physical training in August 1980. There was objective evidence of slight tenderness, but no edema, discoloration or redness. The assessment was sore arch.  There is no indication that the Veteran was diagnosed with bilateral plantar fasciitis or that he sought any treatment related to his left foot during this period of active duty service, and he denied foot trouble during a January 1983 report of medical history.  

Records associated with the Veteran's Reserve service indicate that he denied foot trouble during an October 1983 report of medical history.  He was seen in March 1986 for a physical therapy consult with complaint of right foot pain with running after one-half of a mile for the past two and one-half weeks. There was objective evidence of tenderness on palpation of the plantar fascia and minimal swelling.   The assessment was right plantar fasciitis. There is no indication that the Veteran sought any treatment related to his left foot or that he was diagnosed with left plantar fasciitis during his service in the Reserve, and he denied foot trouble   during a February 1988 report of medical history.


Records associated with the Veteran's second period of active duty service indicate that he denied foot trouble at the time of a September 1990 reenlistment report       of medical history, but reported foot trouble at the time of an undated report of medical history due to mobilization and during an April 1991 report of medical history.  Both reports of foot trouble, however, were related to the Veteran's left ankle, not to either of his feet.  There is no indication that the Veteran sought any treatment for either foot or that he was diagnosed with bilateral plantar fasciitis during his second period of active duty service.  

The post-service evidence indicates that the Veteran was seen in December 2005  with complaint of bilateral foot pain, which was noted to possibly be plantar fasciitis.  The Veteran was seen for bilateral heel and arch pain with weight bearing during a January 2006 podiatry consult. The Veteran reportedly pointed to the heel of both  feet and described pain with ambulation.  He also had intermittent pain into the     arch of both feet. It was noted that the pain could not be reproduced with aggressive palpation; however, given his symptoms, clinically he had plantar fasciitis versus calcaneal spurs.  Imaging was ordered, which contained an impression of rudimentary calcaneal spurs; otherwise normal bilateral feet.  The Veteran was fitted for custom made inserts the following month.  In December 2017, the Veteran was issued orthotics for plantar fasciitis.  

The Veteran underwent VA examination in June 2012, at which time he was assessed with bilateral heel spurs.  Following physical examination, the examiner provided an opinion that the claimed condition of plantar fasciitis was less likely than not incurred in or caused by the claimed in-service injury, event or illness.    The rationale was based on a determination that in-service findings were acute     and transitory; that there was no current diagnosis of plantar fasciitis; and that       the January 2006 and current x-rays showed calcaneal spurring.  The examiner concluded that the Veteran's current symptoms were related to heel spurs which, given their small size, were most likely related to the aging process and unrelated   to military service since they onset after the military in 2005.  

The preponderance of the evidence is against the claim for service connection for plantar fasciitis.  While service treatment records document one complaint related   to the right foot during the Veteran's first period of active duty service, there is      no indication the Veteran sought any treatment for his left foot at that time, the Veteran did not seek treatment for either foot during his second period of active duty service, and the Veteran was not diagnosed with bilateral plantar fasciitis during either period of active duty service.  In addition, although the Veteran was treated for right foot plantar fasciitis in March 1986, this was not during a period    of active duty training or inactive duty training.  Moreover, while the Board acknowledges that the Veteran has sought post-service treatment for his feet and was found to have plantar fasciitis in December 2017, the diagnosis was made approximately 20 years after the Veteran's discharge from his second period of active duty service and there is no probative evidence establishing that the Veteran's bilateral plantar fasciitis had its onset during a period of active duty service, active duty training, or inactive duty training, or that it is related to such service.  The Board does not find the Veteran's assertion that he had continuous problems with his feet during service to be credible given the fact that he denied foot trouble specific to the feet (rather than the left ankle) on reports of medical history dated January 1983, October 1983, February 1988, September 1990 and April 1991, as well as at the time of an undated report of medical history due to mobilization.  

While the Veteran may believe that his current plantar fasciitis is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of plantar fasciitis are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of his plantar fasciitis is not competent medical evidence.  The Board finds the opinion of the June 2012 VA examiner, namely that the in-service complaints were acute and transitory and that the complaints made at the time of the examination were due to bilateral heel spurs, which were more likely due to aging and unrelated to service since they onset after 2005, to be significantly more probative than the Veteran's lay assertions.

In reaching the above conclusion, the Board has considered the applicability of    the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  


ORDER

New and material evidence has not been submitted, the claim for service connection for a left ankle disorder is not reopened and the appeal is denied.

Service connection for plantar fasciitis is denied.  


REMAND

A May 1982 service treatment record indicates that the Veteran was seen with complaint of headache, at which time it was noted he was taking medication for hypertension.  A December 2014 VA treatment record documents that the Veteran got migraines at times, but did not remember if he had migraines on the days         his blood pressure was higher.  Given that the Veteran is service-connected for hypertension, an opinion is needed regarding whether the headaches are secondary to the hypertension.  See Velez v. Shinseki, 23 Vet. App. 199, 206 (2009) (The Board is required to consider all issues raised either by the claimant or by the evidence of record.).  

Relevant ongoing medical records should also be requested.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are    in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).



Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his claimed headache disability. After securing any necessary releases, the AOJ should request any relevant records identified. In addition, obtain updated VA treatment records. If any requested records are unavailable, the Veteran should be notified of such. 

2. Send the claims file to a qualified examiner to provide the opinion requested below.  If a new examination is deemed necessary to respond to          the questions presented, one should be scheduled.

a. The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's headache disability is caused by his service-connected hypertension. If not caused by hypertension, the examiner must provide an opinion as to whether the Veteran's headache disability is worsened beyond natural progress by   the service-connected hypertension. The examiner should explain the reasoning for the opinions provided, to include discussion of the May 1982 service treatment record and December 2014 VA treatment record discussed above. 

b. If a worsening of the Veteran's headache disability beyond natural progression (aggravation) is found, the examiner should, to the extent possible, attempt 
to quantify the amount of worsening of the headache disability beyond the baseline level of disability that     is due to the service-connected hypertension.

3. After undertaking the development above and         any additional development deemed necessary, the Veteran's claim should be readjudicated. If the benefit sought on appeal remains denied, the appellant and      his representative should be furnished a supplemental statement of the case and be given an appropriate period 
to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


